Citation Nr: 1600978	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  12-03 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether the reduction of the rating for service-connected post-surgical anterior fusion L5-S1, degenerative disc disease, chronic strain, and traumatic arthritis, lumbar spine (back disability) from 40 to 10 percent, effective January 1, 2012, was proper.

2.  Whether the reduction of the rating for service-connected degenerative arthritis and strain, left shoulder (dominant) (left shoulder disability) from 20 to 10 percent, effective January 1, 2012, was proper.  

3.  Entitlement to a rating in excess of 10 percent for service-connected back disability, to include a total rating based upon individual unemployability due to service-connected disability (TDIU).

4.  Entitlement to a rating in excess of 10 percent for service-connected left shoulder disability, to include TDIU.



REPRESENTATION

Appellant represented by:	Neil Riley, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1979 to November 1983, with additional service in July 1994.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  These matters were previously before the Board in January 2014, when it was remanded by another Veterans Law Judge to schedule a Board hearing; the matter has been reassigned to the undersigned.  In January 2015, a videoconference Board hearing was held before the undersigned; a transcript is associated with the record.

[The Board notes that, pursuant to the undersigned's recommendation during the January 2015 Board hearing, the Veteran has submitted a formal claim of entitlement to TDIU.  An October 2015 rating decision of the Augusta, Maine, RO indicates that this matter is still under development; a decision in the matter was deferred at that time.  Thus, to the extent that TDIU has been raised as a separate claim (apart from the consideration of TDIU inherent in any increased rating claim under Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009)), the matter is not yet before the Board.]

The Board notes that, in May 2010, the Veteran had perfected an appeal of the rating assigned for his service-connected right shoulder disability.  He withdrew his appeal of that matter in correspondence received in October 2010.  The Board acknowledges that, in its January 2014 remand decision, it listed the entitlement to an increased rating for right shoulder disability as one of the issues on appeal, and that the matter was discussed at the January 2015 Board hearing.  (The Board notes that, at the time of the hearing, the Veteran's attorney did not yet have a copy of the file.  See, e.g., March 2015 correspondence (indicating that the file had not yet been received.)  However, the Veteran's withdrawal of his appeal became effective when received in October 2010.  See Hanson v. Brown, 9 Vet. App. 29, 32 (1996); see also DeLisio v. Shinseki, 25 Vet. App. 45 (2011); 38 C.F.R. § 20.204 (2014).  Accordingly, the Board interprets the Veteran's January 2015 hearing testimony as raising the issue of an increased evaluation for right shoulder disability and refers such matter to the Agency of Original Jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran has repeatedly asserted that he receives Social Security Administration (SSA) benefits based on the disabilities at issue.  (See, e.g., August 2011 Notice of Disagreement.)  However, the claims file contains no copies of any such SSA records (or of attempts to obtain such records).  As the duty to assist extends to obtaining SSA disability records where they may be relevant to the issues under consideration, remand is necessary to acquire these records.  See 38 C.F.R. § 3.159(c)(2).
Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to request all decisions and records, including medical records, associated with any claim for SSA disability benefits.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

2.  Then, the matters should be readjudicated, to include consideration of TDIU.  If any benefit sought is not granted, the Veteran and his attorney should be furnished with a supplemental statement of the case and afforded the opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

